  Case 18-08526         Doc 56     Filed 12/04/18 Entered 12/04/18 14:21:55              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-08526
         TONI PITTMAN DAVIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/23/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/10/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-08526        Doc 56       Filed 12/04/18 Entered 12/04/18 14:21:55                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $1,469.78
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $1,469.78


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,399.24
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $70.54
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,469.78

Attorney fees paid and disclosed by debtor:                 $1,500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADOLPH TRU                       Unsecured      1,500.00            NA              NA            0.00       0.00
AMERICAN INFOSOURCE              Unsecured         615.00           NA              NA            0.00       0.00
AMLI                             Unsecured      3,000.00            NA              NA            0.00       0.00
ASCENSION SERVICES LP            Unsecured      6,490.00       6,490.00        6,490.00           0.00       0.00
AT&T SERVICES INC                Unsecured         220.00           NA              NA            0.00       0.00
BLUE TRUST LOANS                 Unsecured      1,500.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured     12,600.00     10,138.41        10,138.41           0.00       0.00
COMCAST                          Unsecured      2,500.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      4,229.00       2,073.03        2,073.03           0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured      9,048.00            NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Secured        6,302.00     14,992.32        14,992.32           0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         400.00           NA              NA            0.00       0.00
DAVID HAMILTON                   Unsecured     60,000.00            NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         500.00           NA              NA            0.00       0.00
ESCALLATE LLC                    Unsecured         450.00           NA              NA            0.00       0.00
GREAT AMERICAN FINANCE           Unsecured      3,236.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA       4,752.43        4,752.43           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured     11,980.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured     15,023.00     24,898.13        24,898.13           0.00       0.00
INTERNAL REVENUE SERVICE         Priority          358.00    15,081.14        15,081.14           0.00       0.00
INTERNAL REVENUE SERVICE         Priority          364.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Secured        8,527.00     10,902.00        10,902.00           0.00       0.00
JACKSON PARK HOSPITAL            Unsecured         100.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         450.00           NA              NA            0.00       0.00
KAPLAN MELVIN J ATTORNEY         Unsecured      1,100.00            NA              NA            0.00       0.00
MEDICREDIT                       Unsecured      1,158.00            NA              NA            0.00       0.00
MEDICREDIT                       Unsecured      5,845.00            NA              NA            0.00       0.00
NORTHWEST COLLECTORS             Unsecured         534.00           NA              NA            0.00       0.00
NORTHWEST COLLECTORS             Unsecured         500.00           NA              NA            0.00       0.00
PATHOLOGY CONSULTANTS            Unsecured         182.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         450.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-08526        Doc 56     Filed 12/04/18 Entered 12/04/18 14:21:55                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal       Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid          Paid
PEOPLES GAS LIGHT & COKE CO    Unsecured      1,153.00       1,242.26      1,242.26           0.00        0.00
QUANTUM3 GROUP LLC             Unsecured            NA         171.22        171.22           0.00        0.00
RAC ACCEPTANCE                 Unsecured      3,700.00            NA            NA            0.00        0.00
RM ANESTHESIA                  Unsecured      1,550.00            NA            NA            0.00        0.00
SPEEDYRAPID CASH               Unsecured         638.00        637.58        637.58           0.00        0.00
SPRINT NEXTEL                  Unsecured         750.00           NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured      1,300.00            NA            NA            0.00        0.00
Wow                            Unsecured         400.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                 $0.00                $0.00
      Mortgage Arrearage                                   $0.00                 $0.00                $0.00
      Debt Secured by Vehicle                         $14,992.32                 $0.00                $0.00
      All Other Secured                               $10,902.00                 $0.00                $0.00
TOTAL SECURED:                                        $25,894.32                 $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00                $0.00
       Domestic Support Ongoing                            $0.00                 $0.00                $0.00
       All Other Priority                             $15,081.14                 $0.00                $0.00
TOTAL PRIORITY:                                       $15,081.14                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $50,403.06                 $0.00                $0.00


Disbursements:

       Expenses of Administration                            $1,469.78
       Disbursements to Creditors                                $0.00

TOTAL DISBURSEMENTS :                                                                         $1,469.78




UST Form 101-13-FR-S (09/01/2009)
  Case 18-08526         Doc 56      Filed 12/04/18 Entered 12/04/18 14:21:55                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
